Citation Nr: 1030586	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
warrant reopening the claim for service connection for the cause 
of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death, as a merits-based adjudication.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran had recognized guerrilla service in the Philippines 
from April 1943 to August 1945.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines, denying reopening of the claim for service 
connection for the cause of the Veteran's death.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant in a submitted December 2007 VA Form 9 requested a 
Travel Board hearing before a Veterans Law Judge to be conducted 
at the RO.  However, by a signed April 2008 submission she 
withdrew that request for a hearing.  

The issue of entitlement to service connection for the cause of 
the Veteran's death, on the merits, is herein REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.




FINDINGS OF FACT

1.  The appellant was originally denied service connection for 
the cause of the Veteran's death by an April 1983 RO decision.  
The appellant was most recently finally denied service connection 
for the cause of the Veteran's death, based on absence of new and 
material evidence to reopen the claim, by a March 2006 RO 
decision.  That March 2006 RO decision was the last final 
decision, up to the present time, denying the appellant's claim 
for service connection for the cause of the Veteran's death.

2.  The evidence added to the record since the March 2006 RO 
decision denying service connection for the cause of the 
Veteran's death relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim for service connection for the cause of 
the Veteran's death on the merits.


CONCLUSION OF LAW

New and material evidence has been received since the last final 
decision denying service connection for the cause of the 
Veteran's death, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

The Board herein grants the appellant's appealed request to 
reopen her claim for service connection for the cause of the 
Veteran's death.  That reopened claim is the subject of Remand, 
below.  Hence, to the limited extent of the request to reopen 
herein decided, there is no reasonable possibility that any 
notice or development assistance would further the claims.

II.  Request to Reopen Cause-of-Death Claim
 
Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.12(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service- 
connected disability to constitute a contributory cause, it must 
have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  See Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not 
previously submitted to agency decision makers. Material evidence 
to reopen a claim means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence to reopen a claim can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108. Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

In this case, the appellant's claim for service connection for 
the cause of the Veteran's death was first denied by the RO by an 
April 1983 decision which became final in the absence of a timely 
appeal.  Over the years thereafter, the appellant submitted 
several more claims for service connection for the cause of 
death, each denied by the RO, and in each case without a timely 
appeal or timely perfected appeal, with the RO denials 
accordingly all becoming final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The most recent such prior final denial of service 
connection for the cause of the Veteran's death was a March 2006 
RO decision.  

Evidence of record at the time of that last prior final denial of 
service connection for the cause of death in March 2006 consisted 
of service records including a separation examination without any 
noted injury or disability; a claim by the Veteran in September 
1978 for service connection for injuries including a gunshot 
wound to the thigh, and a supporting medical examination report 
dated in January 1978; four lay statements from fellow Philippine 
soldiers to the effect that they knew of the Veteran's gunshot 
wounding in service, medical statements regarding examination in 
the 1950's for infirmity including possibly pulmonary 
tuberculosis, and subsequent medical evidence including treatment 
records proximate to death, death certificates, and more recent 
medical statements regarding recollected medical conditions of 
the Veteran.  Not of record at the time of the last prior final 
denial in March 2006 was any medical opinion evidence causally 
linking the Veteran's asserted injuries in service and the 
cardiovascular disability which caused his death.  Such a medical 
opinion  was provided by J.N.M., M.D., in signed statements dated 
in February 2007 and April 2007.  That physician asserted that he 
had treated the Veteran as a consulting physician in 1981.  

This medical opinion evidence by J.N.M., M.D., is new and relates 
to the unestablished fact of a medical link between alleged in-
service incidents and the cause of the Veteran's death.  This new 
evidence thereby raises a reasonable possibility of 
substantiating the claim for service connection for the cause of 
the Veteran's death on the merits.  Accordingly, reopening of the 
claim for service connection for the cause of the Veteran's death 
is warranted.  38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for the cause of the Veteran's 
death is reopened, and to this limited extent the appeal is 
granted.  


REMAND

A VA Form 23-22 signed by the appellant in April 1981 served to 
convey to the American Legion power of attorney for VA claims.  
There is no official revocation of that power of attorney within 
the claims file.  However, the most recent claim or request to 
reopen the claim for service connection for the cause of the 
Veteran's death, received at the RO in February 2006, indicated 
that Guillermo M. Danez was the appellant's representative.  A 
subsequent request to reopen the claim in March 2007 also listed 
Mr. Danez as "Claimant Representative."  A subsequent letter in 
November 2007, as well as the VA Form 9 submitted in December 
2007 to perfect the appellant's appeal, also listed Mr. Danez as 
the appellant's representative.  These submissions were all also 
signed by the appellant, and all except the November 2007  
submission were signed by Mr. Danez.  There is thus presented in 
the record a very strong indication of the appellant's intent to 
have Mr. Danez represent her in the appealed claim.  However, the 
claims file contains no formal appointment of Mr. Danez to 
represent the appellant in the appeal, and also contains no 
formal revocation of the power of attorney conveyed to the 
American Legion.  The RO's VCAA notice in August 2006, the 
appealed rating action, a Statement of the Case (SOC) in November 
2007,  and notice in November 2008 regarding Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), were all sent to the 
appellant and to the American Legion, but not to Mr. Danez.  
Thus, Mr. Danez has not been afforded copies of relevant 
documents from the RO, and has not been afforded adequate notice 
and opportunity to address the appealed claim, including by a VA 
Form 646 or Informal Hearing Presentation.  

The appellant's intentions regarding the appointment of her 
representative, whether to the American Legion or to Guillermo M. 
Danez, must accordingly be clarified.  The case is remanded for 
that purpose, and to afford Mr. Danez adequate opportunity to 
represent the appellant in her appeal, if that is the appellant's 
desire.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   Contact the appellant and ask her to clarify her 
intentions regarding appointment of an authorized 
representative.  Inform her that only one representative 
may be recognized as her official representative in her 
appeal, and that appointment of a new representative 
automatically revokes the power of attorney conveyed to 
a prior representative.  Also inform her that she must 
submit a properly completed VA Form 23-22a if she wishes 
to appoint Guillermo M. Danez to represent her in her 
appeal.  See 38 C.F.R. § 14.630.  Inform her that in the 
absence of a new appointment of a representative, and in 
the absence of revocation of power of attorney, the 
American Legion continues to be her official 
representative for her claim on appeal.  Take 
appropriate action based on her response; provide 
appropriate notifications to any new authorized 
representative appointed by the appellant, to include 
relevant notice regarding the appealed claim.  

2.  In addition, inform the appellant that she may 
submit additional evidence or argument in furtherance of 
her appealed claim, and inform her of the assistance VA 
will provide her in obtaining additional evidence.  All 
records and responses received should be associated with 
the claims file, and any indicated development should be 
undertaken.

3.  Thereafter, the RO (AMC) should readjudicate the 
remanded claim de novo.  If the benefit sought on appeal 
is not granted to the appellant's satisfaction, she and 
her representative should be provided with an SSOC and 
afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


